       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 1 of 26



               IN THE UNITED STATES DISTRICT COURT
                    DISCTRICT OF CONNECTICUT


Thomas Wilkes,                    )
Barbara Flood,                    )
Vincent Ardizzone,                )
Gail Litsky,                      )
Carson Mueller,                   )
      On behalf of themselves and )       Civil No.: 3:20cv594
      all other persons similarly )
      situated,                   )
                   Plaintiffs,    )
      v.                          )
                                  )
Ned Lamont, Governor,             )
Miriam E. Delphin-Rittmon,        )
Commissioner of DMHAS,            )
Hal Smith, CEO of                 )
Whiting Forensic Hospital,        )
Lakisha Hyatt, CEO of             )
Connecticut Valley Hospital,      )
State of Connecticut,             )
Department of Mental Health and )         IMMEDIATE RELIEF SOUGHT
Addiction Services,               )
Whiting Forensic Hospital, and    )
Connecticut Valley Hospital,      )
                   Defendants.    )       April 30, 2020

     CLASS ACTION COMPLAINT AND PETITION FOR A WRIT OF
                     HABEAS CORPUS

Jurisdiction

      1.    This case is brought pursuant to 42 U.S.C. § 1983 to enforce

the constitutional right of all patients at Connecticut Valley Hospital (CVH)

and Whiting Forensic Hospital (WFH), two state inpatient psychiatric

                                      1
          Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 2 of 26



facilities, to safe conditions of confinement. Jurisdiction is based upon 28

U.S.C. §§ 1331 and 1343. Jurisdiction is also asserted pursuant to 28

U.S.C. 2241 for a writ of habeas corpus.

      2.      The Plaintiffs also assert the supplemental jurisdiction of the

court for state statutory claims pursuant to the Connecticut Patients’ Bill of

Rights, General Statutes §§ 17a-540 et seq. Federal supplemental

jurisdiction is asserted pursuant to 28 U.S.C. § 1367.

Venue

      3.      Venue is based upon 28 U.S.C. § 1392(b)(2) because all of the

acts and omissions giving rise to the claims herein arose in the District of

Connecticut.

Parties

      4.      Thomas Wilkes is a 67-year-old honorably discharged Veteran

of the Vietnam War who is civilly committed to Connecticut Valley Hospital.

Mr. Wilkes currently is confined in CVH - Battell Hall 3 South. Mr. Wilkes is

high risk to contract Covid-19. He has shown symptoms of Covid-19. His

roommate tested positive for Covid-19. Mr. Wilkes is a patient as defined

in the Connecticut Patients’ Bill of Rights, General Statutes § 17a-540(2).

      5.      Barbara Flood is a 64-year-old woman civilly committed to

Connecticut Valley Hospital. Ms. Flood is currently confined to CVH -

                                        2
          Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 3 of 26



Woodward Hall 1 North. Ms. Flood has been discharge-ready for many

months but has not been able to secure dialysis treatment in the

community. Ms. Flood has kidney failure and needs weekly dialysis. Ms.

Flood is at extreme high risk for Covid-19. Ms. Flood is a patient as

defined in the Connecticut Patients’ Bill of Rights, General Statutes § 17a-

540(2).

      6.      Vincent Ardizzone is a 58-year-old man who is an acquittee

committed to the jurisdiction of the Psychiatric Security Review Board

pursuant to General Statutes § 17a-582. Mr. Ardizzone was committed to

Whiting Forensic Hospital on March 4, 1993 for 35 years. Mr. Ardizzone

has been diagnosed with emphysema and Stage IV prostate cancer with

metastasis. Mr. Ardizzone is at very high risk for morbidity and mortality for

Covid-19. Mr. Ardizzone is a patient as defined in the Connecticut Patients’

Bill of Rights, General Statutes § 17a-540(2).

      7.      Gail Litsky is a 53-year-old woman who is an acquittee

committed to the jurisdiction of the Psychiatric Security Review Board

pursuant to General Statutes § 17a-582. Ms. Litsky was committed to the

Whiting Forensic Hospital on January 13, 2015 for forty years. Ms. Litsky is

the only female on her unit, Dutcher North 2. Ms. Litsky has health

conditions that put her at high risk for Covid-19. Ms. Litsky is a patient as

                                       3
          Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 4 of 26



defined in the Connecticut Patients’ Bill of Rights, General Statutes § 17a-

540(2).

      8.      Carson Mueller is a 45-year-old man who is an acquittee

committed to the jurisdiction of the Psychiatric Security Review Board

pursuant to General Statutes § 17a-582. Mr. Mueller was committed to

Whiting Forensic Hospital on September 1, 2009 for sixty years. Mr.

Mueller has been in psychiatric remission for many years, has a full Level 4

with all pass times, and was granted temporary leave by the PSRB. Mr.

Mueller is a patient as defined in the Connecticut Patients’ Bill of Rights,

General Statutes § 17a-540(2).

      9.      Ned Lamont is the Governor of the State of Connecticut. He is

sued in his official capacity only. Governor Lamont, as the chief executive

officer of the state, appoints the Commissioner of DMHAS and has

authority to direct the control and operation of all state psychiatric facilities.

      10.     Commissioner Miriam E. Delphin-Rittmon is the Commissioner

of the Department of Mental Health and Addiction Services with authority to

hire the Chief Executive Officers and control and operate all state

psychiatric facilities. The Commissioner is sued in her official capacity for

prospective injunctive relief only.




                                        4
        Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 5 of 26



      11.   Defendant Hal Smith is the Chief Executive Officer of Whiting

Forensic Hospital located in Middletown, Connecticut. Defendant is sued in

his official capacity for prospective injunctive relief only.

      12.   Defendant Lakisha Hyatt is the Chief Executive Officer of

Connecticut Valley Hospital located in Middletown, Connecticut. Defendant

is sued in her official capacity for prospective injunctive relief only.

      13.   Defendants State of Connecticut, Department of Mental Health

and Addiction Services, Whiting Forensic Hospital and Connecticut Valley

Hospital all operate Whiting Forensic Hospital and Connecticut Valley

Hospital as facilities as defined in the Connecticut Patients’ Bill of Rights,

General Statutes § 17a-540(1). These defendants are sued as facilities

under Count 3 for claims pursuant to the Connecticut Patients’ Bill of Rights

only, and not pursuant to 42 U.S.C. § 1983. The State has waived

sovereign immunity pursuant to the Connecticut Patients’ Bill of Rights, §

17a-550. Mahoney v. Lensink, 213 Conn. 548, 562 (1990).

Statement of Facts

      14.   Connecticut Valley Hospital is a state-operated inpatient

psychiatric facility with three residential hall buildings; Battell Hall,

Woodward Hall and Merritt Hall. The total patients at CVH in the general

psychiatry division is approximately 209.

                                         5
           Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 6 of 26



      15.      The legal status of almost all patients at Connecticut Valley

Hospital is committed pursuant to General Statutes § 17a-498(c) or

voluntary status pursuant to General Statutes § 17a-506.

      16.      Battell Hall has six units that have an approximate census of 15

to 20 patients each; B2N, B2S, B3N, B3S, B4N and B4S. This building is

designated as a general psychiatric building with both men and women

patients. B2S, B3S and B4S have been quarantined at times and have

isolated patients who have tested positive for Covid-19.

      17.      CVH units are small units with sleeping rooms, a day room, a

TV room, a comfort room, a restraint and seclusion room and rooms for

staff. It is impossible for the patients to maintain at least six feet from other

patients. No, or almost no, patients have a single room. Most patients

sleep in open dorms with nothing but temporary walls that do not reach the

ceiling.

      18.      Woodward Hall has four units that have an approximate census

of 15 to 20 patients each; WW1S, WW1N, WW2S, and WW2N. Woodward

two south is designated as a traumatic brain injury unit. The other units are

general psychiatry patients treating both men and women. Woodward Hall

generally treats older patients over 50 and patients with significant general

medical needs.

                                         6
        Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 7 of 26



      19.   The units in Woodward have sleeping rooms, a day room, a TV

room, restraint and seclusion rooms, and rooms for staff. Most patients

sleep two to a room. A few patients have a single room. Woodward does

not have open dorm-like sleeping rooms. Patients at Woodward tend to be

older and more frail with general health needs.

      20.   On April 29, 2020, the last two elderly patients on Woodward 2

North were transferred off the unit. All of the other patients on that unit had

tested positive for Covid-19 and were transferred to Middlesex Hospital for

respiratory treatment, including ventilator treatment, or to the CVH GPD

quarantine unit in Merritt Hall, M3D-E. Almost all of the nurses and MHA

staff on WW2N were off work after testing positive for the coronavirus.

      21.   Merritt Hall 4D is a general psychiatric unit that is designated as

the young adult services unit for patients age 18 to 25. The Young Adult

Unit has 17 beds.

      22.   Merritt Hall 3D-E has been designated as the isolation unit for

the general psychiatry division for patients who test positive for Covid-19.

      23.   Whiting Forensic Hospital holds patients with a legal status of

civil commitment, civil-voluntary, acquittees committed to the jurisdiction of

the Psychiatric Security Review Board (PSRB), competency restoration,




                                       7
        Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 8 of 26



Department of Corrections transfers, and forensic patients for forensic

evaluations.

      24.   Whiting Forensic Hospital has two buildings for patients.

Maximum Security Service is generally referred to as Whiting Max.

Enhanced Security Service is in the Dutcher building and contains units

where patients expect to be transitioned to the community and eventually

discharged.

      25.   Whiting Maximum Service contains six units, five of which are

fully staffed. Units 1, 2 and 3 are primarily competency restoration units

and hold approximately 20 patients each. These three units accept

patients upon order of the Superior Court pursuant to General Statutes §

54-56d. Patients receive psychiatric treatment and competency restoration

education and evaluation. Patients may be held for the maximum possible

sentence for their charges or for 18 months, whichever is less. General

Statutes § 54-56d(i).

      26.   WFH Units 4 and 6 are longer term treatment units and hold a

mix of patients, most of whom are acquittees committed to the jurisdiction

of the PSRB. Units 4 and 6 generally hold approximately 20 patients. Unit

5 has only one patient and operates as an adjunct of Unit 4. Whiting Max

has a total capacity of 91.

                                      8
        Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 9 of 26



      27.   Patients residing on Whiting Forensic Hospital Units 4 and 6

have various legal statuses. A majority are acquittees committed to the

jurisdiction of the Psychiatric Security Review Board pursuant to General

Statutes § 17a-582. A minority of the patients are civilly committed

pursuant to General Statutes § 17a-498(c), Department of Corrections

transfers committed pursuant to General Statutes §§ 17a-512 to 17a-520,

civilly committed by a Physician’s Emergency Certificate pursuant to

General Statutes § 17a-502, or post-conviction examinations pursuant to

General Statutes § 17a-566a.

      28.   Dutcher Enhanced Security Service generally serves patients

who are admitted to Whiting Forensic Hospital but do not require maximum

security service. Dutcher has a competency restoration unit and five

treatment units. The vast majority of the patients on the treatment units

started in WFH max and transferred to Dutcher for ongoing treatment and

transition to temporary leaves, conditional discharge or community

integration. Dutcher has 138 beds.

      29.   At both CVH and WFH, all of the units are staffed with three

shifts of staff. On the first shift, 7 a.m. to 3 p.m., professional staff of

psychiatrist, psychologist, unit director, social worker, nurses, and

rehabilitation staff work along with Forensic Treatment Specialists

                                         9
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 10 of 26



(FTS)(WFH) or Mental Health Associates (MHA)(Dutcher). Total staff on

each unit for each shift depends on the needs of the patients and their

observation level. Some patients may be on regular observation while

others may need two to one observation.

      30.   Many FTS’s and MHA’s may be mandated, which means they

are required to work overtime or a double shift if necessary to provide

minimum staffing for a unit. This may necessitate a staff member to work

on two different units in one day.

      31.   On March 24, 2020, DMHAS announced that the first staff at

CVH had tested positive for Covid-19. The staff reported out sick on March

11, 2020, was tested on March 14, 2020 and notified DMHAS on March 23,

2020 that he or she was positive for Covid-19. Patients and staff in contact

with the employee were quarantined.

      32.   On March 26, 2020, DMHAS reported that the first patient at

CVH tested positive for Covid-19.

      33.   The DMHAS Commissioner stated that she was taking

significant steps to protect clients and staff from Covid-19. Those steps

included:




                                     10
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 11 of 26



      a) Adjusting outpatient services while promoting social distancing

         including telephone check-ins and closing wellness centers and

         social clubs.

      b) Restricting visitors from DMHAS facilities.

      c) Conducting health screenings of all individuals who enter DMHAS

         facilities, including staff and clients.

      d) Approving over 900 employees for telework to promote social

         distancing and minimize exposure to clients and staff at DMHAS

         facilities.

      e) Directing staff who are symptomatic or have been in close contact

         with individuals suspected of or having Covid-19. to stay home

         and self-quarantine to prevent infecting clients and other staff.

      34.   Neither the Commissioner nor any other defendant took steps

to test all patients and staff to determine the scope of the infection in the

hospitals, nor provide masks, nor ensure social distancing, nor take steps

to decompress the units by discharging, granting temporary leave,

conditional discharge or providing temporary shelters or tents.

      35.   By March 31, 2020, five patients at CVH, five patients at WFH

and two staff at CVH had tested positive for Covid-19. Probably two to five

times more than those tested were infected.

                                        11
         Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 12 of 26



        36.   On April 10, 2020, DMHAS and WFH, issued an isolation and

quarantine protocol for inpatient psychiatric facilities. On April 13, 2020,

WFH updated its isolation and quarantine protocol. On April 16, 2020,

DMHAS updated its isolation and quarantine protocol for psychiatric

facilities.

        37.   On April 21, 2020, DMHAS reported that 22 patients at CVH, 13

staff at CVH, 7 patients at WFH, and 13 staff at WFH tested positive for

Covid-19.

        38.   As of April 28, 2020, patients and staff with confirmed Covid-19,

are in every building in CVH and WFH. Numerous patients are so ill that

they have had to be transferred to Middlesex Hospital for acute respiratory

care.

        39.   On April 30, 2020 CVH had a patient die from Covid-19.

        40.   Almost all patients on every unit in both CVH and WFH live in

close contact with 15-20 other patients and 5-10 staff at any one time. All

patients share two phones on each unit. Almost all patients share one

bathroom with all the other patients. A few units, WFH U1, DS3 and

several units in CVH are coed units and patients share bathrooms with half

the unit comprised of persons of similar gender or gender-identified.

Patients eat together as a unit either in the dining room or on the unit.

                                       12
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 13 of 26



Social distancing is not consistently possible on an inpatient unit at CVH

and WFH.

      41.   On March 10, 2020, the Governor declared a public health and

civil preparedness emergency pursuant to General Statutes § 19a-131a

and § 28-9, such emergency to be in effect through September 9, 2020.

      42.   From March 12, 2020 through April 24, 2020, the Governor has

issued 32 executive orders aimed at limiting the spread of the Coronavirus,

infection of the public, and deaths from Covid-19.

      43.   Only one of the Governor’s executive orders has addressed the

dire danger of the Coronavirus to patients in state psychiatric facilities.

Executive Order 7C, issued on March 15, 2020, suspended the

Connecticut Patients’ Bill of Rights, General Statutes § 17a-547 and

authorized the Commissioners of DPH and DMHAS to issue any and all

orders restricting entrance into the facilities they deem necessary to protect

the health and welfare of the patients, residents and staff. Executive Order

7C also waived the patients’ right to confidentiality in General Statutes, §

52-146f, allowing the Commissioner of DPH and local health directors to

report cases of Covid-19 from psychiatric facilities.

      44.   The only other executive orders affecting patients in state

psychiatric facilities are Executive Order 7F which waives patients’ rights to

                                       13
         Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 14 of 26



personal service of process and to the right to appear in person for any

probate court hearing and Executive Order 7K which waives all time

requirements of any kind for notice, service of process or to hold a hearing,

even if the patient is held against their will in a state psychiatric hospital.

Several patients have been quarantined on their CVH or WFH inpatient unit

and have not been allowed to attend their probate hearing and the hearing

has been held without their appearance either in person, on video or on the

phone.

      45.    While there have been several executive orders waiving and

suspending the constitutional and statutory procedural due process rights

of psychiatric inpatients, no executive order has been issued directly to

protect the health and welfare of confined patients from the risk of infection

and death from Covid-19 by ordering testing of all patients and staff, social

distancing of all patients, ordering masks, review of all patients for

discharge, temporary leave, conditional discharge or transfer to temporary

alternate housing.

      46.    On April 18, 2020, the Executive Director of the Connecticut

Legal Rights Project wrote a letter to the Governor and the Attorney

General requesting an executive order:

      a) To immediately stop all new admissions to all state-operated
         psychiatric facilities;
                                        14
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 15 of 26



      b) require that every facility review the present mental status of each
         patient;
      c) require that each facility make every effort to discharge every
         patient who does not absolutely need inpatient hospital level of
         care; and
      d) require that each facility make every effort to discharge every
         patient for whom the risks of inpatient psychiatric care in the face
         of the Covid-19 pandemic outweigh the benefits of that level of
         care when such discharge does not pose an unreasonable risk to
         the public.


      47.   On April 18, 2020, CLRP requested that the Governor act

immediately due to the imminent and substantial risk that patients and staff

would become gravely ill and many may die.

      48.   On April 29, 2020, CLRP was informed by staff at CVH that

administrators at CVH were closing an entire ward, Woodward 2 North,

because all but two patients were ill or symptomatic with Covid-19 and had

been transferred to Middlesex Hospital and on ventilators or transferred to

the CVH quarantine unit in Merritt Hall, M3D-E. On April 30, 2020, the first

patient from CVH died of Covid-19.

      49.   Defendants have failed to plan for an infection outbreak in the

hospitals. Such failure resulted in or substantially contributed to Covid-19.

infections and outbreaks in staff and patients.




                                     15
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 16 of 26



      50.   Defendants have failed to provide and ensure social distancing

of patients. Such failure resulted in or substantially contributed to Covid-19

infections and outbreaks in staff and patients.

      51.   Defendants have failed adequately and timely to test staff and

patients for Covid-19 in order to measure the outbreak in February, March

and up through the present. Such failure resulted in or substantially

contributed to Covid-19 infections and outbreaks in staff and patients.

      52.   Defendants have failed adequately and timely to provide masks

and personal protective equipment to patients and staff. Such failure

resulted in or substantially contributed to Covid-19 infections and outbreaks

in staff and patients.

      53.   Defendants have failed adequately and timely to isolate and

quarantine patients and staff. Such failure resulted in or substantially

contributed to Covid-19 infections and outbreaks in staff and patients.

      54.   Defendants acts and omissions were deliberately indifferent or

done with reckless disregard and have resulted in unsafe conditions of

confinement.




                                      16
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 17 of 26



Class Action Factual Allegations

      55.   The named Plaintiffs bring this suit on their own behalf and on

the behalf of all current CVH and WFH patients and all patients who will be

admitted in the future during the Covid-19 pandemic.

      56.   This class is so numerous that joinder of all members is

impractical. CVH and WFH currently have a census of approximately 438

patients, all of whom are similarly situated and in danger of infection, illness

and death from Covid-19. Because patients are discharged and continue

to be committed to both facilities the class includes all those future patients

who are admitted but whose identities are not known at this time.

      57.   There are questions of law and fact common to all class

members, including but not limited to Defendants’ deprivation of the class

members’ substantive due process rights, the Defendants’ failure to provide

constitutionally safe and humane conditions of confinement, Defendants’

failure to ensure that Plaintiffs are treated in the most integrated setting,

and Defendants’ violation of the Plaintiffs’ rights under the Connecticut

Patients’ Bill of Rights to adequate treatment and protection of their

constitutional rights.

      58.   The named Plaintiffs will fairly and adequately represent the

interests of the class. The Plaintiffs, as patients at WFH and CVH, possess

                                       17
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 18 of 26



strong personal interest in the subject matter of the lawsuit and are

represented by counsel with experience in class action litigation. Counsel

have the legal knowledge and resources to fairly and adequately represent

the interests of all class members in this action.

      59.   Defendants have acted or refused to act on grounds generally

applicable to the class in that Defendants’ policies and practices of violating

the Plaintiffs’ constitutional and statutory rights have affected all class

members. Accordingly, final injunctive and declaratory relief is appropriate

to the class as a whole.

Necessity for Emergency Injunctive Relief

      60.   The Defendants have acted, failed to act, and continue to act

and fail to act, in violation of the law including their duty to provide safe

conditions of confinement. The named Plaintiffs and the class they seek to

represent do not have an adequate remedy at law. As a result of the

policies, practices, acts, and omissions of the Defendants, the named

Plaintiffs and the class they seek to represent, have suffered, are suffering,

and will continue to suffer, serious, imminent, irreparable physical, mental,

and emotional injuries as a result of the outbreak of Covid-19 in both

hospitals. Such serious injuries are continuing, likely irreversible, and in

some cases, fatal.

                                       18
         Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 19 of 26



Count 1: Violation of Patients’ Fourteenth Amendment Right to Safe
Conditions of Confinement. Official capacity claims only against the
Governor, Commissioner and CEO’s of WFH and CVH.

      61.    Plaintiffs incorporate by reference paragraphs 1 – 60 into this

count.

      62.    The Due Process Clause of the Fourteenth Amendment

provides that “no State shall deprive any person of life, liberty, or property

without due process of law.”

      63.    The substantive component of the of the Fourteenth

Amendment’s Due Process Clause requires the State to provide

involuntarily committed patients with mental health conditions with such

services as are necessary to ensure their reasonable safety from

themselves and others. Youngberg v. Romeo, 457 U.S. 307, 314-325

(1982).

      64.    The Due Process Clause of the Fourteenth Amendment

obligates the State to provide patients in its psychiatric hospitals with

adequate food, shelter, clothing, medical care and safe conditions of

confinement. Youngberg v. Romeo, 457 U.S. 307, 315-316 (1982).

      65.    The affirmative duty to protect the Plaintiffs and the Plaintiff

Class arises not from the State’s knowledge of the individual’s predicament

or from its expressions of intent to help them, but from the limitation which it

                                        19
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 20 of 26



has imposed on his and her freedom to act on her or his own behalf.

DeShaney v. Winnebago County Dept. of Social Services, 489 U.S. 189,

200 (1989).

      66.     Defendants’ acts and omissions were under color of state law.

      67.     Defendants’ acts and omissions were done with deliberate

indifference and reckless disregard for the patients’ right to safe conditions

of confinement.

      68.     Defendants’ acts and omissions caused or substantially

contributed to unsafe conditions of confinement for patients at WFH and

CVH and resulted in numerous infections with Covid-19, physical and

mental suffering of patients already dealing with mental health conditions,

and risk of death from infection with the Coronavirus.

      69.     Defendants’ policies, practices, acts and omissions have placed

and will continue to place the named Plaintiffs and the members of the

class they seek to represent at an unreasonable risk of harm.

      70.     Plaintiffs are entitled to immediate injunctive relief and/or a writ

of habeas corpus to relieve them from unconstitutionally unsafe conditions

of confinement at CVH and WFH.




                                         20
         Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 21 of 26



Count 2 – Title II of the Americans with Disabilities Act

      71.    Plaintiffs incorporate by reference paragraphs 1 – 60 into this

count.

      72.    The named Plaintiffs and the Plaintiff Class are qualified

individuals with disabilities within the meaning of the Americans with

Disabilities Act. The Plaintiffs and the Plaintiff Class have one or more

physical or mental impairments that substantially limit one or more major

life activities including caring for oneself, concentrating and thinking.

      73.    Plaintiffs and the Plaintiff Class have all been determined by the

defendants to need inpatient psychiatric hospital level of care, which

includes psychiatric treatment, nursing care and 24/7 supervision.

      74.    The State of Connecticut and its Department of Mental Health

and Addiction Services is a public entity as defined in Title II of the ADA.

      75.    Defendants do not have sovereign immunity for claims pursuant

to Title II of the ADA because of the long history of discrimination against

people with disabilities by the State and for the failure to ensure safe

conditions of confinement as required by the Due Process Clause of the

Fourteenth Amendment. Lane v. Tennessee, 541 U.S. 509 (2004).

      76.    Defendants State of Connecticut and DMHAS have

discriminated against Plaintiffs and the Plaintiff Class by repeatedly failing

                                       21
         Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 22 of 26



to reasonably modify its system to reduce the segregation of Plaintiffs with

disabilities from their communities of non-disabled peers during

emergencies that threaten the physical and mental health and safety of the

Plaintiffs and undermine the clinical justification for such confinement.

        77.   Defendant State of Connecticut’s and DMHAS’s discrimination

includes the failure to take reasonable steps such as ceasing admissions,

ceasing involuntary civil commitments, assessing all patients to balance the

necessity of their commitment against the risk of infection, illness and death

from Covid-19, planning for discharge, temporary leaves, conditional

release and providing safe permanent or temporary housing

accommodations to decompress the density on each inpatient psychiatric

unit.

Count 3 – Connecticut Patients’ Bill of Rights

        78.   Plaintiffs incorporate by reference paragraphs 1 – 60 into this

count.

        79.   Defendants WFH and CVH are facilities as defined in General

Statutes § 17a-540(1).

        80.   Plaintiffs and Plaintiff Class are patients as defined in General

Statutes § 17a-540(2).




                                        22
       Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 23 of 26



      81.   Defendants failed to provide safe conditions of confinement in

violation of General Statutes § 17a-541.

      82.   Defendants failed to provide humane and dignified treatment in

violation of General Statutes § 17a-542.

      83.   Defendants failed to provide for an adequate discharge plan

and discharge planning once they knew or should have known that Covid-

19 was rampant in the facilities and posed an imminent risk of infection,

illness and death to the patients in violation of General Statutes § 17a-542.



Prayer for Relief

      1. Take jurisdiction of this matter.

      2. Certify this case as a class action pursuant to Fed. R. Civ. P.

         23(b)(2).

      3. Declare that the Defendants violated Plaintiffs’ rights under the

         Due Process Clause of the Fourteenth Amendment.

      4. Declare that Defendants violated Plaintiffs’ rights under the

         Americans with Disabilities Act.

      5. Declare that Defendants violated Plaintiffs’ rights under the

         Connecticut Patients’ Bill of Rights.




                                      23
 Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 24 of 26



6. Enter injunctive relief and/or a writ of habeas corpus requiring

   Defendants to:

   a. Issue an Executive Order suspending all commitments for civil

      patients, competency restoration patients, DOC transfers and

      acquittees to the jurisdiction of the PSRB.

   b. Issue a writ of habeas corpus ordering Defendants to assess

      every patient in WFH and CVH and release a sufficient number

      of patients to enable the remaining patients to practice safe

      social distancing and to enable the staff to maintain the hospital

      in constitutionally safe conditions of confinement.

   c. Immediately take all actions within their power to discharge,

      grant temporary leaves, grant conditional discharge or order

      placement in the most integrated setting.

   d. Order that all necessary residential and community supports

      and services and treatment be provided in the most integrated

      setting in the community.

   e. Within 48 hours, conduct individual assessments of every

      patient in WFH and CVH with participation of the patient, their

      legal representative and a person of their choice to assess

      whether the person is within the CDC and/or DMHAS category

                               24
Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 25 of 26



    of high risk to remain on an inpatient psychiatric unit and to get

    the informed consent of the patient to discharge them to the

    most integrated setting.

 f. Appoint an independent court monitor to enforce the Court’s

    orders.

 g. Grant the Plaintiffs other relief as the Court deems just.

 h. For the remaining patients, order that every patient and all staff

    be tested and regularly retested so that patients, staff and

    administrators no the nature and extent of the virus on each

    unit, building and hospital.

 i. For the remaining patients after decompression of the units,

    order patients be protected with adequate social distancing,

    including each patient have their own room.

 j. Order that bathrooms, rooms, phones and units be cleaned and

    disinfected at least once every shift.

 k. Order that staff have adequate personal protective equipment

    as required by the CDC guidelines for hospitals and order that

    patients be given masks and gloves upon request.




                               25
Case 3:20-cv-00594-JCH Document 1 Filed 04/30/20 Page 26 of 26




                            Respectfully submitted,

                            s/Kirk W. Lowry (#ct 27850)
                            Legal Director
                            Connecticut Legal Rights Project
                            CVH – Beers Hall 2nd Floor
                            P.O. Box 351 – Silver Street
                            Middletown, CT 06457
                            (860) 262-5017
                            Fax (860) 262-5035
                            klowry@clrp.org




                             26
